Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (see patent listing below) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Patents listing:
10429618, 10473896, 10502933, 10473892, 10241304, 10156699, 10393998, 10120168, 10203485,10101567, 10295791, 10429623, 10162153, 10295790, 10338346, 10126525, 10353174, 10268020, 10620403, 9971127, 9857565,10437014, 10459198, 10241299,  10078199, 9989738, 9869845, 9857560, 9851537, 9835830, 9835830, 9798111, 9958642, 10031319, 10073244, 9958649, 9958641,9958649, 10048468, 9904035, 9995907, 10001628, 9989740, 9897781, 10012819, 9977223, 9958646, 9964737, 9791673, 10012818, 9989736, 9778442,10007097, 9599798, 9581791, 10007085, 9880396, 9784990, 9703077, 9709777, 9823444, 9684150, 9746643, 9547154, 9958644, 9645359, 9645358, 9645357, 9989734.

Response to Arguments
Applicant's arguments filed 107/2021 have been fully considered but they are not persuasive. Applicant argues that Liu et al (US20170017061) fails to disclose wherein an aperture stop (St) is disposed at either the object side or the image side of the first lens. However, in the embodiment of figure 1, the aperture is disposed in the middle which is the image side of the second lens. Although, the illustrated embodiment of figure 1 places the aperture at the middle, paragraph 75 of Liu teaches the aperture stop can also be placed at the object side of the first lens. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since a front aperture can help the efficiency of the received images of the image sensing device, as taught in paragraph 75; and the InS /HOS value would be approximately 0.6 which is within the defined range for the figure 1 embodiment. Thus the rejection will be repeated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US20170017061).
Regarding claim 1, Liu et al teaches an optical image capturing system, from an object side to an image side, comprising: a first lens (110) with refractive power; a second lens (120) with refractive power; a third lens (130) with refractive power; a fourth lens (140) with refractive power; and an image plane (180);
wherein the optical image capturing system comprises the four lenses (see figure 1) with refractive power, at least one lens among the first lens to the fourth lens has positive refractive power (paragraph 147), and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, , a half maximum angle of view of the optical 
l≤ f/HEP≤10.0deg (paragraph 147);
0deg ≤ HAF≤ 150deg (paragraph 147); and
0.5≤SETP/STP<1 (paragraph 164); 
wherein an aperture stop (St) is disposed at either the object side or the image side of the first lens. In the embodiment of figure 1, the aperture is disposed in the middle which is the image side of the second lens. Although, the illustrated embodiment of figure 1 places the aperture at the middle, paragraph 75 of Liu teaches the aperture stop can also be placed at the object side of the first lens. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since a front aperture can help the efficiency of the received images of the image sensing device, as taught in paragraph 75; and the InS/HOS value would be approximately 0.6 which is within the defined range for the figure 1 embodiment.  
Regarding claim 2, see paragraph 116.

Regarding claim 4, see paragraph 1121-122.
Regarding claim 5, see paragraph 147.
Regarding claim 6, see paragraph 145.
Regarding claim 7, see figure 1.
Regarding claim 8, see paragraph 121.
Regarding claim 9, see paragraph 127.
Regarding claim 10, Lui et al teaches an optical image capturing system, from an object side to an image side, comprising: a first lens (110) with refractive power;
a second lens (120) with refractive power; a third lens (130) with refractive power; a fourth lens (140) with refractive power; and an image plane;
wherein the optical image capturing system comprises the four lenses with refractive power (see figure 1), at least one surface of at least one lens among the four lenses has at least one inflection point (paragraph 111), at least one lens among the second lens, the third lens and the fourth lens has positive refractive power (paragraph 147), , and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a half maximum angle of view of the optical image capturing system is denoted by HAF, a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 25 HEP to the 
l.0≤f/HEP≤10.0 (paragraph 147);
0deg≤ HAF≤ 150 deg (paragraph 147); and
	0.2≤EIN/ETL<1(paragraph 117),
wherein an aperture stop (St) is disposed at either the object side or the image side of the first lens. In the embodiment of figure 1, the aperture is disposed in the middle which is the image side of the second lens. Although, the examples illustrated embodiment of figure 1 places the aperture at the middle, paragraph 75 of Liu teaches the aperture stop can also be placed at the object side of the first lens. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since a front aperture can help the efficiency of the received images of the image sensing device, as taught in paragraph 75; and the InS/HOS value would be approximately 0.6 which is within the defined range for the figure 1 embodiment.  
Regarding claim 11, see paragraph 120.
Regarding claim 12, see paragraph 120.
Regarding claim 13, see paragraph 118.

Regarding claim 15, see paragraph 118.
Regarding claim 16, see paragraph 133.
Regarding claim 17, see paragraphs 23 and 145.
Regarding claim 18, see paragraph 145.
Regarding claim 19, see paragraph 118.
Regarding claim 20, see Examiner’s notes in claim 10. Additionally the first lens is negative-see paragraph 147.
Regarding claim 21, see paragraph 121.
Regarding claim 22, see paragraph 120.
Regarding claim 23, see paragraph 135.
Regarding claims 24-25, see paragraph 127.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al (US20110069378) teaches an imaging lens for infrared in -+-+ configuration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH